Exhibit 10.11

Chipotle Mexican Grill, Inc.

Supplemental Deferred Investment Plan Document

Effective October 13, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY

   4

ARTICLE 3 DEFERRAL ELECTIONS

   6

ARTICLE 4 IN-SERVICE DISTRIBUTION; UNFORESEEABLE FINANCIAL EMERGENCIES

   13

ARTICLE 5 BENEFITS

   14

ARTICLE 6 BENEFICIARY DESIGNATION

   15

ARTICLE 7 LEAVE OF ABSENCE

   16

ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION

   17

ARTICLE 9 ADMINISTRATION

   18

ARTICLE 10 OTHER BENEFITS AND AGREEMENTS

   19

ARTICLE 11 CLAIMS PROCEDURES

   19

ARTICLE 12 MISCELLANEOUS

   20

 

-i-



--------------------------------------------------------------------------------

Chipotle Mexican Grill, Inc.

Supplemental Deferred Investment Plan Document

Effective October 13, 2006

Recitals

The purpose of this Chipotle Mexican Grill, Inc. Supplemental Deferred
Investment Plan Document, established effective as of October 13, 2006, (“Plan”)
is to provide specified benefits to a select group of management and highly
compensated Employees who materially contribute to the continued growth,
development, and future business success of Chipotle Mexican Grill, Inc.
(“Company”).

The Plan shall be unfunded for tax purposes and for purposes of Title I of
ERISA.

ARTICLE 1

Definitions

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the sum of (i) the Supplemental Account balance
(ii) Deferred Bonus Account balance and (iv) Long Term Deferred Bonus Account
balance. The Account Balance, and each other specified account balance, shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her Beneficiary, pursuant to the Plan. The Account Balance shall be adjusted
in the manner provided in Article 3.5 hereof.

 

1.2 “Administrative Committee” shall mean a committee appointed by the Board of
Directors of the Company (“Board of Directors”) to administer the Plan or such
committee’s designee which committee may consist of directors, officers or other
Employees of the Company selected in the sole discretion of the Board of
Directors. In the absence of an appointment of a committee by the Board of
Directors, the Board of Directors shall be deemed to be the committee.

 

1.3 “Annual Incentive Plan Bonus” shall mean the annual bonus payable under the
Company’s Annual Incentive Plan.

 

1.4 “Base Salary” shall have the meaning of “Included Compensation” as set forth
in the 401(k) Plan but shall exclude any Bonus deferred pursuant to this Plan.

 

1.5 “Beneficiary” shall mean the person or persons, designated in accordance
with Article 6, that are entitled to receive benefits under the Plan upon the
death of a Participant.

 

Chipotle Mexican Grill, Inc.    -1-   



--------------------------------------------------------------------------------

1.6 “Beneficiary Designation Form” shall mean the form established from time to
time by the Administrative Committee that a Participant completes, signs and
returns to the Administrative Committee to designate one or more Beneficiaries.

 

1.7 “Board” shall mean the Board of Directors or a committee of the Board of
Directors.

 

1.8 “Bonus” shall mean any compensation relating to services performed during
any calendar year(s), whether or not paid in a calendar year or included on the
Form W-2 for the calendar year, payable to a Participant as an Employee under
the Company’s written bonus or cash compensation incentive plans, including any
Annual Incentive Plan Bonus, but excluding any bonuses excluded under the 401(k)
Plan, stock options, restricted stock and the Long Term Bonus, if any, as
defined herein.

 

1.9 “Change in Control” shall mean an event that constitutes a “Change of
Control Event” for purposes of Code Section 409A.

 

1.10 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.11 “Company” shall mean Chipotle Mexican Grill, Inc., a Delaware corporation,
and any successor to all or substantially all of the Company’s assets or
business.

 

1.12 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Article 3.3.

 

1.13 “Deferred Bonus Account” shall mean (i) the sum of all of a Participant’s
Deferred Bonus Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of the Plan that relate to the Participant’s
Deferred Bonus Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to the Plan that relate to his or her Deferred
Bonus Account.

 

1.14 “Deferred Bonus Amount” shall mean that portion of a Participant’s Annual
Incentive Plan Bonus specified in whole percentages that a Participant elects to
have and is deferred in accordance with Article 3, for any one Plan Year. In the
event of a Participant’s retirement, Disability, death or a Termination of
Employment prior to the end of a Plan Year, such year’s Deferred Bonus Amount
shall be the actual amount withheld prior to such event.

 

1.15 “Disability” shall have the same definition as set forth in Company’s
401(k) Plan.

 

1.16 “Disability Benefit” shall mean the benefit set forth in Article 5.3.

 

1.17 “Election Form” shall mean the form established from time to time by the
Administrative Committee or the Company that a Participant completes, signs and
returns to the Administrative Committee to make a deferral election under the
Plan.

 

1.18 “Eligible Employee” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs a Plan Agreement (iv) whose signed Plan Agreement is accepted by the
Administrative Committee, (v) who commences participation in the Plan, and
(vi) whose Plan Agreement has not terminated.

 

Chipotle Mexican Grill, Inc.    -2-   



--------------------------------------------------------------------------------

1.19 “Employee” shall mean a person who is an employee of the Company.

 

1.20 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.21 “401(k) Plan” shall mean the Chipotle Mexican Grill, Inc. 401(k) Plan.

 

1.22 “First Plan Year” shall mean the period beginning on October 13, 2006 and
ending on December 31, 2006.

 

1.23 “In-Service Distribution” shall mean the payout set forth in Article 4.1.

 

1.24 “Installment Method” shall be a monthly, quarterly or annual installment
payment over the number of years selected by the Participant in accordance with
the Plan, calculated as follows: (i) for the first installment, the vested
Account Balance of the Participant shall be calculated as of the close of
business on or around the date on which the Participant experiences a
Termination of Employment or is deemed to have experienced a Termination of
Employment in accordance with Article 5, and (ii) for the remaining
installments, the vested Account Balance of the Participant shall be calculated
as of the close of business on or around the date of payment. Each installment
payment shall be calculated by multiplying this balance by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of payments due the Participant. By way of example, if the Participant elects a
ten (10) year quarterly Installment Method, the first payment shall be 1/40 of
the vested Account Balance, calculated as described in this definition. The
following quarterly payment shall be 1/39 of the vested Account Balance,
calculated as described in this definition.

 

1.25 “Long Term Bonus” shall mean any compensation relating to services
performed during any calendar year(s), whether or not paid in a calendar year or
included on Form W-2 for the calendar year, payable to a Participant as an
Employee under the Company’s written Long Term Bonus Plan, or similar long term
bonus plan offered by the Company from time to time, as distinguished from a
Bonus as defined herein.

 

1.26 “Long Term Deferred Bonus Account” shall mean (i) the sum of all of a
Participant’s Long Term Bonus Amounts, plus (ii) amounts credited in accordance
with all the applicable crediting provisions of the Plan that relate to the
Participant’s Long Term Deferred Bonus Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to the Plan that
relate to his or her Long Term Deferred Bonus Account.

 

1.27 “Long Term Deferred Bonus Amount” shall mean that portion of a
Participant’s Long Term Deferred Bonus specified in whole percentages that a
Participant elects to have, and is deferred, in accordance with Article 3, for
any one Plan Year. In the event of a Participant’s retirement, Disability, death
or a Termination of Employment prior to the end of a Plan Year, such year’s Long
Term Deferred Bonus Amount shall be the actual amount withheld prior to such
event.

 

1.28

“Participant” shall mean an Eligible Employee or an individual that maintains an
Account Balance under the Plan. A spouse or former spouse of a Participant shall
not by virtue of

 

Chipotle Mexican Grill, Inc.    -3-   



--------------------------------------------------------------------------------

 

such relationship only be considered a Participant in the Plan or deemed to have
an Account Balance under the Plan, even if the spouse or former spouse has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

 

1.29 “Plan” shall mean the Chipotle Mexican Grill, Inc. Supplemental Deferred
Investment Plan, as amended from time to time.

 

1.30 “Plan Agreement” shall mean the Chipotle Mexican Grill, Inc. 2006 & 2007
Supplemental Deferred Investment Plan – Enrollment Form, and any successor form
of similar function prescribed by the Administrative Committee from time to
time.

 

1.31 “Plan Year” shall, except for the First Plan Year, mean a period beginning
on January 1 of each calendar year and continuing through December 31 of such
calendar year.

 

1.32 “Supplemental Account” shall mean (i) the sum of all of a Participant’s
Supplemental Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of the Plan that relate to the Participant’s
Supplemental Account, less (iii) all distributions made to the Participant or
his or her Beneficiary pursuant to the Plan that relate to his or her
Supplemental Account.

 

1.33 “Supplemental Amount” shall mean that portion of a Participant’s Base
Salary and Bonus (less the Deferred Bonus Amount, if any) specified in whole
percentages that a Participant properly elects to defer in accordance with
Article 3, for any one Plan Year. In the event of a Participant’s retirement,
Disability, death or a Termination of Employment prior to the end of a Plan
Year, such year’s Supplemental Amount shall be the actual amount withheld prior
to such event.

 

1.34 “Termination Benefit” shall mean the benefit set forth in Article 5.1.

 

1.35 “Termination of Employment”, “Termination”, “Terminates” or “Terminated”
shall mean, with respect to an Employee, severance from employment from the
Company, voluntarily or involuntarily, for any reason including retirement,
Disability, and death.

 

1.36 “Unforeseeable Financial Emergency” shall mean a severe financial hardship
to an Employee resulting from an illness or accident of the Employee, the
Employee’s spouse, or a dependent (as defined in Code Section 152(a)) of
Employee, loss of the Employee’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Employee. The Administrative Committee shall have sole
and absolute discretion to determine whether an Unforeseeable Financial
Emergency has occurred.

ARTICLE 2

Selection, Enrollment, Eligibility

 

2.1

Selection by Administrative Committee. Participation in the Plan is limited to
(i) a select group of highly-compensated individuals whose Base Salary, Bonus
and Long Term Bonus pay are expected to exceed a certain amount each Plan Year,
as established by the

 

Chipotle Mexican Grill, Inc.    -4-   



--------------------------------------------------------------------------------

 

Administrative Committee prior to each Plan Year, and adjusted thereafter
consistent with Code Section 414(q)(1)(B)(i), and (ii) identified as a Company
Director level or above on the Company payroll system at least six months prior
to the start of each Plan Year, and (iii) are participating and eligible to
receive a match in the 401(k) Plan. Participation in the Plan is strictly
voluntary. In the First Plan Year, the Participants shall be deemed eligible to
participate in the Plan so long as the Participant satisfies the eligibility
requirements stated in this Article 2.1 as of the date of the adoption of the
Plan.

 

2.2 Enrollment Requirements. As a condition to participation in the Plan, each
selected Employee shall complete, execute and return to the Administrative
Committee a properly executed and completed (as determined by the Administrative
Committee) Plan Agreement, Election Form and Beneficiary Designation Form, on or
before the last day of June of the Plan year preceding the Plan Year of the
relevant deferral, except as otherwise expressly provided in Article 3.1(a)(i),
3.1(a)(ii) and 3.1(b)(i). The Administrative Committee, in its sole and absolute
discretion, may establish such other enrollment requirements as necessary.

 

2.3 Eligibility; Commencement of Participation

 

  (a) First Plan Year and 2007 Plan Year. Provided an Employee is selected to
participate in the Plan for the 2006 Plan Year and the 2007 Plan Year and has
met all enrollment requirements set forth in Article 2.2 above, that Employee
shall immediately commence participation in the Plan for the First Plan Year
and/or on the first day of the 2007 Plan Year, as applicable. If an Employee
fails to meet the enrollment requirements set forth in Article 2.2, that
Employee shall not be eligible to participate in the Plan until the first day of
the Plan Year following the year the Employee satisfies the requirements of
Article 2.2.

 

  (b) 2008 and subsequent Plan Years. Provided an Employee is selected to
participate in the Plan for the 2008 Plan Year, or any subsequent Plan Year, and
has met all enrollment requirements set forth in Article 2.2 above, that
Employee shall commence participation in the Plan on the first day of the next
Plan Year. If an Employee fails to meet the enrollment requirements set forth in
Article 2.2, that Employee shall not be eligible to participate in the Plan
until the first day of the Plan Year following the year the Employee satisfies
the requirements of Article 2.2.

 

2.4

Termination of Deferrals. If the Administrative Committee determines that a
Participant no longer qualifies as an Eligible Employee, the Administrative
Committee shall have the right, in its sole discretion, to prevent the Employee
from making future deferral elections for the following Plan Year. However,
deferral elections must continue for the rest of that Plan Year unless an
Unforeseeable Financial Emergency, as described in Article 1.36 occurs. In the
event an Unforeseeable Financial Emergency occurs, the Participant’s deferral
election shall not be terminated unless the Participant also obtains a partial
or full payout from the Plan. A deferral election shall also be terminated if
required for a

 

Chipotle Mexican Grill, Inc.    -5-   



--------------------------------------------------------------------------------

 

Participant to obtain a hardship distribution under a qualified cash or deferred
arrangement under Code Section 401(k). Any deferral election made by an Eligible
Employee after such Employee’s termination of deferrals in conformance with this
Article 2.4 shall be treated as the Eligible Employee’s initial deferral
election.

ARTICLE 3

Deferral Elections

 

3.1 Elections to Defer Compensation.

 

  (a) Supplemental Account. In connection with an Eligible Employee’s initial
commencement of participation in the Plan, an Eligible Employee may elect to
defer Base Salary and Bonus paid within the same Plan Year (“Supplemental
Amount”) into the Supplemental Account in conformance with the limitations set
forth in Article 3.1(d). Such initial election is made by submitting to the
Administrative Committee an Election Form that conforms to the requirements of
Article 2.2.

 

  (i) Supplemental Account - First Plan Year. In the case of the First Plan
Year, the Eligible Employee may make an initial deferral election on or before
thirty (30) days following the effective date of Plan and the election will be
deemed to apply to Base Salary earned for services performed subsequent to the
conforming submission of the election in conformance with Article 2.2. With
respect to the Bonus relating to a performance period, the deferral election
applies only to an amount equal to the Bonus multiplied by the ratio of the
number of days remaining in the performance period following the election over
the total number of days in the performance period which resulting amount shall
then be multiplied by the deferral election (%).

 

  (ii) Supplemental Account - Plan Year Commencing January 1, 2007. With respect
to the Plan Year commencing January 1, 2007, the Eligible Employee must submit
their deferral election on or before thirty (30) days following the effective
date of Plan. Such election shall only apply to Base Salary and Bonus paid in
the Plan Year following the year in which the election is properly submitted in
conformance with Article 2.2 (i.e., 2007). With respect to the Annual Incentive
Plan Bonus paid in such Plan Year, the deferral election applies only to an
amount equal to (x) the Annual Incentive Plan Bonus multiplied by the ratio of
the number of days remaining in the performance period following the relevant
election made in the First Plan Year over the total number of days in the
performance period (i.e., calendar year = 365 days), less (y) the Deferred Bonus
Amount; (z) which resulting amount shall then be multiplied by the deferral
election (%).

 

  (iii)

Supplemental Account - Subsequent Deferral Elections. For each subsequent Plan
Year, the Eligible Employee may elect to defer Base Salary paid during a

 

Chipotle Mexican Grill, Inc.    -6-   



--------------------------------------------------------------------------------

 

subsequent Plan Year and Bonus paid during a subsequent Plan Year into the
Supplemental Account (in conformance with Article 3.2(d)) by submitting to the
Administrative Committee an Election Form that conforms with the requirements of
Article 2.2.

 

  (b) Deferred Bonus Account. In connection with an Eligible Employee’s initial
commencement of participation in the Plan, an Eligible Employee may elect to
defer up to one hundred percent (100%) of the Eligible Employee’s Annual
Incentive Plan Bonus (“Deferred Bonus Amount”) into the Deferred Bonus Account.

 

  (i) Deferred Bonus Account – First Plan Year. In the case of the Annual
Incentive Plan Bonus earned in the First Plan Year but paid in the subsequent
Plan Year, the election, so long as it conforms with Article 2.2 hereof and the
Eligible Employee submits his or her deferral election on or before thirty
(30) days following the effective date of Plan, shall only apply to an amount
equal to the Annual Incentive Plan Bonus earned in the First Plan Year but paid
in the subsequent Plan Year multiplied by the ratio of the number of days
remaining in the performance period following the election over the total number
of days in the performance period (i.e., calendar year = 365 days).

 

  (ii) Deferred Bonus Account – Subsequent Deferral Elections. For each
subsequent Plan Year, the Eligible Employee may elect to defer up to one hundred
percent (100%) of the Eligible Employee’s Annual Incentive Plan Bonus earned in
such Plan Year but paid in the subsequent Plan Year by submitting to the
Administrative Committee an Election Form that conforms to the requirements of
Article 2.2.

 

  (c) Long Term Deferred Bonus Account – Deferral Elections. In connection with
an Eligible Employee’s initial commencement of participation in the Plan while
the Eligible Employee is receiving a Long Term Bonus, or the Company’s payment
of a Long Term Bonus to Employees while an Eligible Employee is enrolled in the
Plan, an Eligible Employee may elect to defer up to one hundred percent
(100%) of the Company’s Long Term Bonus (“Long Term Bonus Amount”) into the Long
Term Deferred Bonus Account with such deferral election applying to deferrals of
the Long Term Bonus determined in the Plan Year after which the Eligible
Employee properly elects in conformance with Article 2.2 hereof. For each
subsequent Long Term Bonus awarded by the Company, the Eligible Employee may
elect to defer up to one hundred percent (100%) of the Eligible Employee’s Long
Term Bonus by submitting to the Administrative Committee an Election Form that
conforms with the requirements of Article 2.2.

 

  (d) Amount of Deferral.

 

  (i)

Supplemental Account. An Eligible Employee’s deferral into the Supplemental
Account shall not occur until the Eligible Employee has met the deferral limit
in the

 

Chipotle Mexican Grill, Inc.    -7-   



--------------------------------------------------------------------------------

 

Eligible Employee’s 401(k) plan or the compensation limit as defined in Internal
Revenue Code section 401(a)(17) and the Eligible Employee’s deferral shall not
exceed fifty percent (50%) of the Eligible Employee’s Base Salary or Bonus. If
necessary, in the sole and absolute discretion of the Administrative Committee,
the amount deferred by an Eligible Employee may be limited in any Plan Year to
satisfy any FICA tax, income tax, and employee benefit plan withholding
requirements. In addition, any Eligible Employee deferral election made with
regard to this Plan will also apply to the Eligible Employee’s 401(k) Plan for
the corresponding Plan Year and such election can not be changed for the balance
of such Plan Year.

 

  (ii) Deferred Bonus Account. The amount of the Bonus that an Eligible Employee
may elect to defer to the Deferred Bonus Account shall not exceed one hundred
percent (100%) of the Eligible Employee’s Bonus; provided that in the sole and
absolute discretion of the Administrative Committee, the total amount deferred
by an Eligible Employee shall be limited in any calendar year, if necessary, to
satisfy FICA, income tax, and employee benefit plan withholding requirements.

 

  (iii) Long Term Deferred Bonus Account. The amount of the Long Term Bonus that
an Eligible Employee may elect to defer to the Long Term Deferred Bonus Account
shall not exceed one hundred percent (100%) of the Eligible Employee’s Long Term
Bonus; provided that in the sole and absolute discretion of the Administrative
Committee, the total amount deferred by an Eligible Employee shall be limited in
any calendar year, if necessary, to satisfy FICA, income tax, and employee
benefit plan withholding requirements.

 

  (e) Duration of Compensation Deferral Election.

 

  (i) Supplemental Account. An Eligible Employee’s deferral election for
deferrals to the Supplemental Account in the First Plan Year is effective only
with respect to compensation earned after the date which the election is
properly submitted to the Administrative Committee. An Eligible Employee’s
deferral election for a Plan Year other than the First Plan Year shall only
apply to the Plan Year after which an election is submitted as provided in
Article 2.2. An Eligible Employee’s election to defer compensation shall remain
in effect only for the applicable Plan Year and a new election must be made for
each subsequent Plan Year by submitting to the Administrative Committee a new
Election Form in conformance with Article 2.2. Such election shall be effective
on the first day of the following Plan Year. Upon submission of the Eligible
Employee’s deferral election, the Eligible Employee’s deferral election shall be
irrevocable with respect to compensation earned in the Plan Year for which the
election is made. Upon approval of the Administrative Committee, in its sole and
absolute discretion, an Eligible Employee may change or revoke a deferral
election only if done so within the acceptable timeframes outlined under the
Internal Revenue Code and the applicable regulations thereunder.

 

Chipotle Mexican Grill, Inc.    -8-   



--------------------------------------------------------------------------------

  (ii) Deferred Bonus Account. An Eligible Employee’s deferral election for
deferrals to the Deferred Bonus Account in the First Plan Year is effective as
of the date the election is properly submitted to the Administrative Committee
in conformance with Article 2.2. An Eligible Employee’s deferral election for a
Plan Year other than the First Plan Year shall apply to the Plan Year after
which an election is submitted as provided in Article 2.2. An Eligible
Employee’s election to defer the Bonus shall remain in effect only for the
applicable Plan Year and a new election must be made for each subsequent Plan
Year by submitting to the Administrative Committee a new Election Form in
conformance with Article 2.2 and such election shall be effective on the first
day of the following Plan Year. Upon submission of the Eligible Employee’s
deferral election, the Eligible Employee’s deferral election shall be
irrevocable with respect to compensation earned in the Plan Year for which the
election is made. Upon approval of the Administrative Committee, in its sole and
absolute discretion, an Eligible Employee may change or revoke a deferral
election only if done so within the acceptable timeframes outlined under the
Internal Revenue Code and the applicable regulations thereunder.

 

  (iii) Long Term Deferred Bonus Account. An Eligible Employee’s election to
defer the Long Term Bonus shall remain in effect only for the applicable Plan
Year and a new election must be made for each subsequent Plan Year by submitting
to the Administrative Committee a new Election Form in conformance with Article
2.2 and such election shall be effective on the first day of the following Plan
Year. Upon submission of the Eligible Employee’s deferral election, the Eligible
Employee’s deferral election shall be irrevocable with respect to compensation
earned in the Plan Year for which the election is made. Upon approval of the
Administrative Committee, in its sole and absolute discretion, an Eligible
Employee may change or revoke a deferral election only if done so within the
acceptable timeframes outlined under the Internal Revenue Code and the
applicable regulations thereunder.

 

3.2 Withholding of Amounts. For each Plan Year, the Base Salary portion of the
Supplemental Amount shall be withheld from each regularly scheduled Base Salary
payroll in equal amounts, as adjusted from time to time, for increases and
decreases in Base Salary. The Bonus portion of the Supplemental Amount and the
Deferred Bonus Amount shall be withheld at the time the Bonus is or otherwise
would be paid to the Eligible Employee, whether or not this occurs during that
Plan Year. The Long Term Deferred Bonus Amount shall be withheld at the time
Long Term Bonus is or otherwise would be paid to the Eligible Employee, whether
or not this occurs during that Plan Year.

 

3.3 Company Contribution Amount. The Administrative Committee, in its sole and
absolute discretion, may, but is not required to, credit to the Supplemental
Account or Deferred Bonus Account a Company Contribution Amount as hereinafter
determined.

 

Chipotle Mexican Grill, Inc.    -9-   



--------------------------------------------------------------------------------

  (a) Supplemental Account Company Contribution. The Company Contribution Amount
credited to the Supplemental Account shall be an amount not to exceed one
hundred percent (100%) of the first three percent (3%) of an Eligible Employee’s
Base Salary and Bonus and fifty percent (50%) of the next two percent (2%) of
the Eligible Employee’s Base Salary and Bonus. The maximum Company Contribution
Amount credited to the Supplemental Account will be four percent (4%) of the
Eligible Employee’s Base Salary and Bonus paid in a Plan Year after deferrals
begin to be directed to the Supplemental Account. Notwithstanding the foregoing,
the Company Contribution Amount allocated to the Supplemental Account shall not
exceed the Supplemental Deferral Amount. The Administrative Committee, in its
sole and absolute discretion, may allocate a Company Contribution Amount less
than or greater than the amount described above, and the amount credited to any
Eligible Employee for a Plan Year may be zero, even though other Eligible
Employees may receive a Company Contribution Amount for that Plan Year.

 

  (b) Deferred Bonus Account Company Contribution. The Company Contribution
Amount credited to the Deferred Bonus Account shall be an amount not to exceed
one hundred percent (100%) of the first three percent (3%) of an Eligible
Employee’s Base Salary and Bonus and fifty percent (50%) of the next two percent
(2%) of the Eligible Employee’s Base Salary and Bonus. The maximum Company
Contribution Amount credited to the Deferred Bonus Account will be four percent
(4%) of the Eligible Employee’s Base Salary and Bonus paid in a Plan Year after
deferrals begin to be directed to the Deferred Bonus Account. Notwithstanding
the foregoing, the Company Contribution Amount allocated to the Deferred Bonus
Account shall not exceed the Deferred Bonus Amount. The Administrative
Committee, in its sole and absolute discretion, may allocate a Company
Contribution Amount less than or greater than the amount described above, and
the amount credited to any Eligible Employee for a Plan Year may be zero, even
though other Eligible Employees may receive a Company Contribution Amount for
that Plan Year.

 

3.4 Vesting. A Participant shall at all times be one hundred percent
(100%) vested in his or her Supplemental Account, Deferred Bonus Account and
Long Term Deferred Bonus Account.

 

3.5

Supplemental Accounts, Deferred Bonus Account and Long Term Deferred Bonus
Account. With respect to each account established under this Plan, a
Participant’s Account Balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Company or
the Administrative Committee. The Participant shall remain at all times an
unsecured creditor of the Company with respect to the Account Balance. The
Company shall maintain book entry accounts for each of the Supplemental Account
and Deferred Bonus Account for each Participant under the Plan. The Company
shall also establish a Long Term Deferred Bonus Account for each Participant
under the Plan should the Company offer Participants a Long Term Bonus. Each
Participant’s Supplemental Account, Deferred Bonus Account and Long Term

 

Chipotle Mexican Grill, Inc.    -10-   



--------------------------------------------------------------------------------

 

Deferred Bonus Account (if applicable) shall be further divided into separate
subaccounts (“Investment Fund Subaccounts”), each of which corresponds to an
investment fund selected by the Participant (“Investment Fund”). A Participant’s
Supplemental Account, Deferred Bonus Account and Long Term Deferred Bonus
Account (if applicable) shall be credited as follows:

 

  (a) After amounts are withheld and deferred from a Participant’s compensation,
the Company shall credit the Investment Fund Subaccounts of the Participant’s
Supplemental Account, Deferred Bonus Account and Long Term Deferred Bonus
Account (if applicable) with an amount equal to the amount of compensation
deferred by the Participant as of the date that the compensation would have been
paid to the Participant, and the portion of the Participant’s deferred
compensation that the Participant has deemed to be invested in a certain type of
Investment Fund shall be credited to the Investment Fund Subaccount
corresponding to that Investment Fund.

 

  (b) Each business day, each of the Participant’s Investment Fund Subaccounts
shall be credited with earnings or losses in an amount determined by multiplying
the balance credited to such Investment Fund Subaccount as of the prior day plus
contributions allocated to the Investment Fund Subaccount that day by the rate
of net gain or loss for the corresponding Investment Fund for that day.

 

  (c) Each of the Participant’s Investment Fund Subaccounts shall be reduced pro
rata by the amount of any distributions made to the Participant or Beneficiary,
as of the date of the distribution.

 

3.6 Investment Elections.

 

  (a) In its sole and absolute discretion, the Administrative Committee may
select commercially available Investment Funds to determine the amount of
earnings or losses credited to the Participant’s accounts under Article 3.5
above.

 

  (b) Upon making a deferral election, an Eligible Employee shall designate in
the Plan Agreement the Investment Fund or funds in which the Eligible Employee’s
Supplemental Account, Deferred Bonus Account and Long Term Deferred Bonus
Account (if applicable), if any, for the Plan Year to which the deferral
election relates, will be deemed to be invested for purpose of determining the
amount of earnings or losses to be allocated to that Investment Fund Subaccount.
The Eligible Employee may specify the deemed investment, in whole percentage
increments, in one or more of the Investment Funds, as communicated from time to
time by the Administrative Committee. An Eligible Employee may change this
Investment Fund designation by properly filing a change of election prior to
such time or in such manner as determined by the Administrative Committee in its
sole and absolute discretion.

 

Chipotle Mexican Grill, Inc.    -11-   



--------------------------------------------------------------------------------

  (c) Notwithstanding any other provision of the Plan that may be interpreted to
the contrary, the Investment Funds selected by the Administrative Committee or
designation of Investment Funds by a Participant shall not be considered or
construed in any manner as an actual investment of the Participant in the
Investment Fund(s). In the event that the Company or the Administrative
Committee invests in any or all of the Investment Funds in its sole and absolute
discretion, no Participant shall have any rights in or to such proceeds.

 

3.7 FICA and Other Taxes.

 

  (a) Supplemental Amounts. For each Plan Year in which a Supplemental Amount is
being deferred, the Company, in a manner determined solely by the Administrative
Committee, shall withhold from the amount of the Participant’s Base Salary and
Bonus that is not deferred the Participant’s share of FICA and other taxes on
the Participant’s Supplemental Amount. If necessary, the Administrative
Committee may reduce the Supplemental Amount, or in its discretion make separate
arrangements with the Participant, in order to comply with this Article 3.7.

 

  (b) Deferred Bonus Amounts. For each Plan Year in which a Deferred Bonus
Amount is deferred, the Company, in a manner determined solely by the
Administrative Committee, shall withhold from that portion of the Participant’s
Bonus that is not deferred the Participant’s share of FICA and other employment
taxes on the Participant’s entire Bonus. If necessary, the Administrative
Committee may reduce the Deferred Bonus Amount, or in its discretion make
separate arrangements with the Participant, in order to comply with this Article
3.7.

 

  (c) Long Term Deferred Bonus Amount. For each Plan Year in which a Long Term
Bonus is deferred, the Company, in a manner determined solely by the
Administrative Committee, shall withhold from that portion of the Participant’s
Long Term Bonus that is not deferred the Participant’s share of FICA and other
employment taxes on the Participant’s entire Long Term Bonus. If necessary, the
Administrative Committee may reduce the Long Term Bonus Amount, or in its
discretion make separate arrangements with the Participant, in order to comply
with this Article 3.7.

 

  (d) Company Contribution Amounts. The Company, in a manner determined solely
by the Administrative Committee, shall withhold from the Participant’s Base
Salary that is not deferred the Participant’s share of FICA and other employment
taxes on such Company Contribution Amounts. If necessary, the Administrative
Committee may reduce the Participant’s Company Contribution Amount, Supplemental
Amount, Deferred Bonus Amount and Long Term Bonus Amount in its discretion make
separate arrangements with the Participant, in order to comply with this Article
3.7.

 

Chipotle Mexican Grill, Inc.    -12-   



--------------------------------------------------------------------------------

  (e) Distributions. The Company, in a manner determined solely by the
Administrative Committee, shall withhold any applicable Federal, state or local
income tax from payments due under the Plan in accordance with such procedures
as the Administrative Committee may establish. Generally, any Social Security
taxes, including the Medicare portion of such taxes, shall be withheld from
other compensation payable to the Participant in question, or paid by the
Participant in question to the Company as set forth above, at the time amounts
are credited to the Participant’s Supplemental Account and Deferred Bonus
Account. The Company shall also withhold any other employment or other taxes to
comply with applicable laws as determined solely by the Administrative
Committee.

ARTICLE 4

In-Service Distribution; Unforeseeable Financial Emergencies

 

4.1 In-Service Distribution. In connection with each annual election to defer a
Supplemental Amount, Deferred Bonus Amount, or Long Term Bonus Amount, a
Participant may elect to receive an In-Service Distribution from the Plan with
respect to that specific Plan Year’s Supplemental Amount, Deferred Bonus Amount
or Long Term Deferred Bonus Amount. The In-Service Distribution shall be a lump
sum payment of the Account Balance, calculated as of the close of business on or
around the date on which the In-Service Distribution becomes payable, as
determined by the Administrative Committee in its sole discretion. Subject to
the terms and conditions of the Plan, each In-Service Distribution election
shall be paid out as soon as administratively possible after January 1 of the
year selected by the Participant. The Plan Year designated by the Participant
must be at least two (2) Plan Years but not more than six (6) Plan Years after
the Plan Year in which the Supplemental Amount, Deferred Bonus Amount or Long
Term Deferred Bonus Amount is actually deferred. By way of example, if a
In-Service Distribution is elected for Supplemental Amounts that are deferred in
the Plan Year commencing January 1, 2007 and the designated payment date is in
two (2) Plan Years, the In-Service Distribution would become payable as soon as
possible after December 31, 2009.

 

4.2 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, the Account Balance of any Supplemental
Account, Deferred Bonus Account or Long Term Deferred Bonus Account, that is
subject to an In-Service Distribution election under Article 4.1 shall not be
paid in accordance with Article 4.1 but shall be paid in accordance with Article
5.

 

4.3

Payout for Unforeseeable Financial Emergencies. If a Participant that is no
longer an Eligible Employee experiences an Unforeseeable Financial Emergency,
the individual may petition the Administrative Committee to receive a partial or
full payout from the Plan. The payout shall not exceed the lesser of the Account
Balance, calculated as if such Participant were receiving a Termination Benefit,
or the amount reasonably required to satisfy the Unforeseeable Financial
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the payout, after taking into account the extent to

 

Chipotle Mexican Grill, Inc.    -13-   



--------------------------------------------------------------------------------

 

which such Unforeseeable Financial Emergency is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship). If, subject to the sole and absolute discretion of
the Administrative Committee, the petition for a payout is approved then any
payout shall be made within sixty (60) days of the date of approval. In the
event a Participant experiences an Unforeseeable Financial Emergency and the
Participant receives a payout from the Plan in conformance with this Article
4.3, the Participant’s deferral election shall be terminated. A deferral
election shall also be terminated if required for a Participant to obtain a
hardship distribution under a qualified cash or deferred arrangement under Code
Section 401(k). Any deferral election made by an Eligible Employee after such
Employee’s termination of deferrals in conformance with this Article 4.3 shall
be treated as the Eligible Employee’s initial deferral election.

ARTICLE 5

Benefits

 

5.1 Termination Benefit. A Participant who Terminates for any reason, other than
for death or Disability, shall receive, as a Termination Benefit, his or her
Account Balance. A Participant, in connection with his or her election to defer
compensation for a particular Plan Year, shall also elect on an Election Form
how that specific Plan Year’s Supplemental Amount, Deferred Bonus Amount or Long
Term Deferred Bonus Amount shall be distributed upon Termination. The
Participant may elect to receive a lump sum or pursuant to an Installment Method
ranging from two to fifteen (2-15) years with payments made monthly, quarterly
or annually. If a Participant does not make any election with respect to the
payment of the Termination Benefit, then such benefit shall be payable in a lump
sum. The lump sum payment shall be made, or installment payments shall commence,
no earlier than six (6) months following Termination.

 

5.2 Death Benefit. If a Participant dies before the Termination Benefits
commence, the Participant’s Beneficiary shall receive distributions in the same
manner and form that the Participant would have received had the Participant
terminated in accordance with Article 5.1. If a Participant dies after
Termination Benefits commence but before the Termination Benefit is paid in
full, the Participant’s unpaid Termination Benefit payments shall continue and
shall be paid to the Participant’s Beneficiary over the remaining number of
years and in the same amounts as that benefit would have been paid to the
Participant had the Participant survived.

 

5.3 Disability Benefit. A Participant suffering a Disability shall, for benefit
purposes under the Plan, be deemed to have experienced a Termination of
Employment and the Participant’s Account Balance shall be distributed in
accordance with the election made under Article 5.1.

 

Chipotle Mexican Grill, Inc.    -14-   



--------------------------------------------------------------------------------

5.4 Change in Time or Form of Payment. Notwithstanding the method of payment for
the Termination Benefit or In-Service Distribution elected by a Participant on
an Election Form with respect to any Supplemental Amount, Deferred Bonus Amount,
or Long Term Deferred Bonus Amount, the Participant, subject to the limitations
set forth below, may elect to change the time or form of the payment of such
amounts under a subsequent election one time for each deferral election so long
as the subsequent election meets the following requirements:

 

  (a) The subsequent election may not take effect until at least twelve
(12) months after the date on which the subsequent election is accepted by the
Administrative Committee.

 

  (b) The first payment with respect to which the subsequent election is made
must be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been made, or, in the case of a payment made in an
Installment Method, from when the first payment would otherwise have been made.

 

  (c) Any election related to a payment at a specified time or pursuant to a
fixed schedule may not be made less than twelve (12) months prior to the date of
the first scheduled payment.

 

  (d) The subsequent election may not accelerate the time of any payment.

 

     The form of payment for an In-Service Distribution may only occur in
conformance with Article 4.1.

 

5.5 Limitation on Key Employees. Notwithstanding any other provision of the Plan
to the contrary, the payment of a Termination Benefit with respect to a “key
employee” of the Company (within the meaning of Code Section 416(i)(1)), if at
the Participant’s separation of service, any stock of the Company is publicly
traded on an established securities market or otherwise, shall not be made
within six months following the Participant’s separation from service with the
Company, except in the event of death.

ARTICLE 6

Beneficiary Designation

 

6.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of the Participant.
The Beneficiary designated under the Plan may be the same as or different from
the Beneficiary designation under any other plan of the Company in which the
Participant participates.

 

6.2

Beneficiary Designation; Change. A Participant shall designate his or her
Beneficiary by properly completing and executing the Beneficiary Designation
Form, and properly returning it to the Administrative Committee. A Participant
shall have the right to modify

 

Chipotle Mexican Grill, Inc.    -15-   



--------------------------------------------------------------------------------

 

a Beneficiary designation by properly completing, executing and otherwise
complying with the terms of the Beneficiary Designation Form and any of the
other Administrative Committee’s rules and procedures in effect. Upon acceptance
by the Administrative Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be void. The Administrative
Committee shall be entitled to rely upon the last Beneficiary Designation Form
properly filed by the Participant prior to his or her death.

 

6.3 Receipt. No designation or change in the designation of a Beneficiary shall
be effective until properly received by the Administrative Committee.

 

6.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Articles 6.1, 6.2 and 6.3 above or, if all
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the Participant’s estate.

 

6.5 Doubt as to Beneficiary. If the Administrative Committee has any doubt as to
the proper Beneficiary to receive payments pursuant to the Plan, the
Administrative Committee shall have the right, exercisable in its discretion, to
cause the Company to withhold such payments until this matter is resolved to the
Administrative Committee’s satisfaction.

 

6.6 Discharge of Obligations. The payment of all benefits under the
Participant’s Plan to a Beneficiary shall fully and completely discharge the
Company and the Administrative Committee from all further obligations under the
Plan with respect to the Participant, and that Participant’s Plan Agreement
shall terminate upon complete payment of all Participant benefits.

ARTICLE 7

Leave of Absence

 

7.1 Paid Leave of Absence. If a Participant is authorized by the Company for any
reason to take a paid leave of absence from the employment of the Company,
including an absence for any sabbatical plan offered by the Company, the
Participant shall continue to be deemed employed by the Company and the
Supplemental Account, Deferred Bonus Account and Long Term Bonus Account (if
applicable) shall continue to be maintained during such paid leave of absence in
accordance with Article 3.1.

 

7.2

Unpaid Leave of Absence. If a Participant is authorized by the Company for any
reason to take an unpaid leave of absence from the employment of the Company,
the Participant shall continue to be considered employed by the Company and the
Participant shall be excused from making deferrals until the Participant returns
to paid employment status. Upon such return, deferrals shall resume for the
remaining portion of the Plan Year in

 

Chipotle Mexican Grill, Inc.    -16-   



--------------------------------------------------------------------------------

 

which the return occurs, based on the deferral election, if any, made for that
Plan Year. If no election was made for that Plan Year, no deferral shall be
withheld.

ARTICLE 8

Termination, Amendment or Modification

 

8.1 Termination. Although the Company anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, in the sole and absolute discretion of the Board, the Company
reserves the right to terminate the Plan at any time with respect to any or all
of its Participants and Employees. Upon the termination of the Plan, the Plan
Agreements of the affected Participants shall terminate and all Account Balances
shall remain subject to the terms of the Plan and the elections made in the
applicable Election Forms. If permitted under Code Section 409A and any
applicable Internal Revenue Service regulations issued thereunder, the Board in
its sole and absolute discretion may cause all Account Balances to be
distributed to Participants in accordance with such provisions.

 

8.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part by the action of the Board; provided, however, that: (i) no amendment
or modification shall be effective to decrease or restrict the value of a
Participant’s Account Balance in existence at the time the amendment or
modification is made (the Account Balance is calculated as if the Participant
had experienced a Termination of Employment as of the effective date of the
amendment or modification, or, if the amendment or modification occurs after a
Termination of Employment, the Participant’s Account Balance is calculated as of
the effective date of the amendment or modification) and (ii) no amendment or
modification of this Article 8.2 of the Plan shall be effective. The amendment
or modification of the Plan shall not affect any Participant or Beneficiary who
has become entitled to the payment of benefits under the Plan as of the date of
the amendment or modification. Notwithstanding the foregoing, the Company’s
Chief Administrative Officer acting alone may amend or modify the terms of the
Plan to conform the provisions of the Plan to the guidance issued by the
Secretary of the Treasury with respect to Code Section 409A and any applicable
Internal Revenue Service regulations issued thereunder, in accordance with such
guidance and to avoid an acceleration of payment to any Participant in the Plan.

 

8.3 Effect of Payment. The full payment of the applicable benefit to the
Participant under Articles 4 or 5 of the Plan shall completely discharge all
obligations to a Participant and his or her Beneficiaries under the Plan and the
Participant’s Plan Agreement shall terminate.

 

Chipotle Mexican Grill, Inc.    -17-   



--------------------------------------------------------------------------------

ARTICLE 9

Administration

 

9.1 Administrative Duties. To the extent that ERISA applies to the Plan, the
Company shall be the “named fiduciary” of the Plan and the “plan administrator”
of the Plan. The Administrative Committee shall be responsible for the general
administration of the Plan. The Administrative Committee will, subject to the
terms of the Plan, have the authority to: (i) approve for participation
Employees who are recommended for participation by the President and Chief
Executive Officer of the Company, (ii) adopt, alter, and repeal administrative
rules and practices governing the Plan, (iii) interpret the terms and provisions
of the Plan and make amendments dealing with administrative and ministerial
practices set forth in the Plan, and (iv) otherwise supervise the administration
of the Plan. The Administrative Committee may delegate any of its authority
under this Article 9.1 to any other person or persons that it deems appropriate.
Notwithstanding the foregoing, the Company’s Chief Administrative Officer acting
alone may amend or modify the terms of the Plan as provided in Section 8.2, and
may amend, modify or terminate any Deferral Election made hereunder, in either
case to the extent necessary or advisable to comply with the requirements of
Section 409A.

 

9.2 Agents. In the administration of the Plan, the Administrative Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to the Company.

 

9.3 Binding Effect of Decisions. All decisions by the Administrative Committee
or the Board, as the case may be, and by any other person or persons to whom the
Administrative Committee or Board has delegated authority, shall be final and
conclusive and binding upon all persons having any interest in the Plan. The
approval by a majority of a quorum of the Administrative Committee or the Board
shall constitute the approval of the Administrative Committee or Board, as the
case may be, for any action requiring Administrative Committee or Board
approval.

 

9.4 Indemnity of Board. The Company shall indemnify and hold harmless the
members of the Administrative Committee and the Board in a manner provided for
in the Company’s bylaws as amended from time to time and incorporated herein by
reference.

 

9.5 Information. To enable the Administrative Committee and the Board to perform
its functions, the Company shall supply full and timely information to the
Administrative Committee and the Board on all matters relating to the
compensation of its Participants and Employees, the date and circumstances of
the retirement, Disability, death or Termination of Employment of its
Participants and Employees, and such other pertinent information as the
Administrative Committee and the Board may reasonably require.

 

Chipotle Mexican Grill, Inc.    -18-   



--------------------------------------------------------------------------------

ARTICLE 10

Other Benefits and Agreements

 

10.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Employees. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

ARTICLE 11

Claims Procedures

 

11.1 Filing a Claim. A Participant or beneficiary of a Participant who believes
that he or she is eligible for a benefit under this Plan that has not been
provided may submit a written claim for benefits to the Administrative
Committee. The Administrative Committee shall evaluate each properly filed claim
and notify the claimant of the approval or denial of the claim within ninety
(90) days after the Administrative Committee receives the claim, unless special
circumstances require an extension of time for processing the claim. If an
extension of time for processing the claim is required, the Administrative
Committee shall provide the claimant with written notice of the extension before
the expiration of the initial ninety (90) day period, specifying the
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than one hundred and eighty (180) days
after the date on which the Administrative Committee received the claim). If a
claim is denied in whole or in part, the Administrative Committee shall provide
the claimant with a written notice setting forth (a) the specific reasons for
the denial, (b) references to pertinent Plan provisions upon which the denial is
based, (c) a description of any additional material or information needed and an
explanation of why such material or information is necessary, and (d) the
claimant’s right to seek review of the denial pursuant to Section 11.2 below.

 

11.2

Review of Claim Denial. If a claim is denied, in whole or in part, the claimant
shall have the right to (a) request that the Administrative Committee review the
denial, (b) review pertinent documents, and (c) submit issues and comments in
writing, provided that the claimant files a written request for review with the
Administrative Committee within sixty (60) days after the date on which the
claimant received written notice from the Administrative Committee of the
denial. Within sixty (60) days after the Administrative Committee receives a
properly filed request for review, the Administrative Committee shall conduct
such review and advise the claimant in writing of its decision on review, unless
special circumstances require an extension of time for conducting the review. If
an extension of time for conducting the review is required, the Administrative
Committee shall provide the claimant with written notice of the extension before
the expiration of the initial sixty (60) day period, specifying the
circumstances requiring an extension and the date by which such review shall be
completed (which date shall not be later than one hundred and twenty (120) days
after the date on which the Administrative Committee

 

Chipotle Mexican Grill, Inc.    -19-   



--------------------------------------------------------------------------------

 

received the request for review). The Administrative Committee shall inform the
claimant of its decision on review in a written notice, setting forth the
specific reason(s) for the decision and reference to Plan provisions upon which
the decision is based. A decision on review shall be final and binding on all
persons for all purposes.

ARTICLE 12

Miscellaneous

 

12.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees.”
The Plan shall be administered and interpreted to the extent possible in a
manner consistent with that intent. It is the intention of the Company that the
Plan be a nonqualified deferred compensation plan described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA covering a select group of management or highly
compensated employees of the Company (a “Top Hat Plan”). Without limiting the
generality of the foregoing provisions of this Plan, to the extent permitted by
Section 409A, the Company reserves the right to terminate one or more
Participants’ participation in the Plan and to distribute such Participants’
Account balances to the Participants (or their beneficiaries), if it is
determined by the U.S. Department of Labor or any court of competent
jurisdiction, or by the Company with the advice of legal counsel, that the Plan
does not qualify as a Top Hat Plan.

 

12.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under the Plan, any and all Company assets shall be, and remain, the
general, unpledged unrestricted assets of the Company. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise to pay
money in the future.

 

12.3 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Company and a Participant. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 

12.4

Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a

 

Chipotle Mexican Grill, Inc.    -20-   



--------------------------------------------------------------------------------

 

Participant’s or any other person’s bankruptcy or insolvency or be transferable
to a spouse as a result of a property settlement or otherwise.

 

12.5 Not a Contract of Employment. The terms and conditions of the Plan shall
not be deemed to constitute a contract of employment between the Company and the
Participant, either expressed or implied. Such employment is hereby acknowledged
to be an “at will” employment relationship that can be terminated at any time
for any reason, or no reason, with or without cause, and with or without notice,
unless expressly provided in a written employment agreement. Nothing in the Plan
shall be deemed to give a Participant the right to be retained in the service of
the Company, or to interfere with the right of the Company to discipline or
discharge the Participant at any time.

 

12.6 Furnishing Information. A Participant or his or her Beneficiary shall
cooperate with the Administrative Committee by furnishing any and all
information requested by the Administrative Committee and take such other
actions as may be requested in order to facilitate the administration of the
Plan and the payments of benefits hereunder, including but not limited to,
taking such physical examinations as the Administrative Committee may deem
necessary.

 

12.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

12.8 Captions. The captions of the articles, sections and paragraphs of the Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

12.9 Governing Law. Subject to the extent that ERISA applies to the Plan, if at
all, the provisions of the Plan shall be construed and interpreted according to
the internal laws of the State of Colorado without regard to its conflicts of
laws principles.

 

12.10 Notice. Any notice or filing required or permitted to be given to the
Administrative Committee under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

Chipotle Mexican Grill, Inc.

Attn: Supplemental Deferred Investment Plan Administrative Committee

1543 Wazee St. Ste: 200

Denver, CO 80202

 

     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

Chipotle Mexican Grill, Inc.    -21-   



--------------------------------------------------------------------------------

     Any notice or filing required or permitted to be given to a Participant
under the Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

 

12.11 Successors. The provisions of the Plan shall bind and inure to the benefit
of the Company and its successors and assigns and the Participant and the
Participant’s Beneficiaries.

 

12.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

12.13 Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, or shall not conform with the requirements of law or Code
Section 409A and the regulations issued thereunder, said illegality or
invalidity shall not affect the remaining parts hereof, but the Plan shall be
construed and enforced as if such illegal or invalid provision had never been
inserted herein.

 

12.14 Incompetency. If the Administrative Committee determines in its sole and
absolute discretion that a benefit under the Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, the Administrative Committee may direct payment of
such benefit to the guardian, legal representative or person having the care and
custody of such minor, incompetent or incapable person. The Administrative
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

 

12.15 Court Order. The Administrative Committee is authorized to make any
payments directed by court order in any action in which the Plan, Administrative
Committee or the Board has been named as a party. In addition, if a court
determines that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan in connection with a property
settlement or otherwise, the Administrative Committee, in its sole discretion,
shall have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.

 

12.16 Insurance. The Company may apply for and procure insurance on the life of
the Participant, in such amounts and in such forms as the Company chooses. The
Company shall be the sole owner and beneficiary of any such insurance. The
Participant shall have no interest whatsoever in any such policy or policies,
and at the request of the Company, shall submit to medical examinations and
supply such information and execute such documents as may be required by the
insurance company or companies to whom the Company has applied for insurance.

 

Chipotle Mexican Grill, Inc.    -22-   



--------------------------------------------------------------------------------

12.17 No Acceleration of Benefits. The acceleration of the time or schedule of
any payment under the Plan is not permitted, except as provided in regulations
by the Secretary of the Treasury.

 

12.18 Compliance with Code Section 409A. The Plan is intended to provide for the
deferral of compensation in accordance with Code Section 409A and the applicable
Internal Revenue Service regulations issued thereunder for compensation earned,
vested, or deferred after December 31, 2004. Notwithstanding any provisions of
the Plan, any Plan Agreement, or any Election Form to the contrary, no otherwise
permissible election under the Plan shall be given effect that would result in
the taxation of any amount under Code Section 409A.

 

12.19 Additional Risks. Among other risks relating to the Participants
compensation deferral under the Plan, in the event of an error or circumstance
arising in connection with a Participant’s deferral of compensation that results
in the Participant not being qualified to receive income tax deferral, the
Participant may be subject to immediate taxation on the Account Balance, plus
penalty taxes equal to twenty percent (20%) on the Account Balance, plus
underpayment penalties and interest.

 

     IN WITNESS WHEREOF, the Company has signed this Plan document on
                        ,         .

 

Chipotle Mexican Grill, Inc. By:      Title:     

 

Chipotle Mexican Grill, Inc.    -23-   